Case 3:20-cv-00569-MPS Document 1-5 Filed 04/27/20 Page 1 of 4




             EXHIBIT E
     Case 3:20-cv-00569-MPS Document 1-5 Filed 04/27/20 Page 2 of 4




                             Declaration of Christina Korbe

1. I am currently in custody at Danbury FCI in the low security satellite prison (“FSL”). My
   Bureau of Prisons (“BOP”) Register Number is 30233-068.

2. I have been incarcerated in the BOP for almost 12 years. My release date is set for May
   18, 2022.

3. I am 51 years old. I have been diagnosed with degenerative disc disease and post-
   traumatic stress disorder.

4. In early April, I began experiencing symptoms consistent with COVID-19. My symptoms
   included a severe headache, body aches, fever, shortness of breath, and a terrible cough. I
   also lost my appetite and my sense of smell. The cough was the worst cough I have ever
   had. At one point, I coughed so hard that I was afraid I had fractured a rib.

5. I spoke to the medical department multiple times about my symptoms. When I coughed
   so hard that I feared I had fractured a rib, I submitted a request for an x-ray. In response, I
   was called to medical, but I was not given an x-ray. Medical told me that my vitals were
   good and that I was “healthy,” and that I probably just pulled a muscle rather than
   fractured a rib. I was given no treatment. I bought Tylenol from the commissary for my
   pain.

6. My symptoms lasted for approximately three weeks. Upon hearing how hard I was
   coughing, one of the psychologists commented that I should be tested because I could be
   infecting other people. I responded, “Could you please make that happen?”

7. I was never offered a test for COVID-19.

8. I was also never quarantined in response to my symptoms. Instead, I was kept in general
   population.

9. At the FSL, all of us live in one dormitory-style room, which is like a big “warehouse,”
   with about 160 to 170 inmates total. The dormitory is divided up into cubicles with two
   bunkbeds in each. The dormitory also contains our common area with televisions, hair
   care, laundry, phones, and computers, as well as our bathrooms and showers.

10. There are currently three people, including me, living in my cubicle. Many of the
    cubicles have four people. My cubicle is approximately 10 feet by 10 feet. Within the
    cubicle, the two bunkbeds are approximately 6 feet apart. Most of the cubicles are
    separated by a partition about an inch thick; however, some of the partitions do not reach


                                              1
     Case 3:20-cv-00569-MPS Document 1-5 Filed 04/27/20 Page 3 of 4



   all the way up to the top bunk, so in some cases, two people on top bunks in separate
   cubicles are sleeping right next to one another.

11. In the common area, there are 12 phones, but not all of them are working. There are 6
    computers, but only 4 of them are working. These are shared among the 160 to 170
    women who live here. The phones and computers are not being cleaned in between each
    use; rather, they are being cleaned at most three times per day, and sometimes less
    frequently.

12. There are 24 showers for all of us, but not all of them are working. The showers are
    cleaned once per day.

13. FSL has canceled all classes and programming, as well as indoor recreation, and we are
    being called to meals in waves. However, this has not made much of a difference in our
    daily contact with one another, because we are still living side by side in the crowded
    dormitories, and standing side by side in line for meals. We share countless items that we
    all touch many times per day, including, for example, the phones, computers, laundry, ice
    machine, door handles, and a hot water spigot that we use to make coffee and food.

14. Staff members here have been taking the inmates’ temperature every day. They go down
    our rows of cubicles to do this, but on quite a few occasions, I have noticed that everyone
    in the same row is told that they have the exact same temperature. Sometimes, I and other
    women have not gotten out of bed to have our temperature taken, and no one seems to
    notice or care.

15. Before April 24, 2020, I was aware of only four women in the FSL who had been tested
    for COVID-19, at least two of whom tested positive. But many more people were sick. I
    have personally observed many other prisoners with symptoms similar to mine. Many
    staff members have been absent. Although a few women were placed into quarantine, the
    majority of women with symptoms were not.

16. On April 24, 2020, a woman in the FSL became extremely sick. She was vomiting and
    struggling for air. Other inmates were around her, trying to help her, without wearing any
    gloves or masks. She was sick for hours, and throughout the night. We did not understand
    why staff did not take her to the hospital. In response to concern among the inmates, a
    correctional officer (a lieutenant) came into the dormitory and announced that anyone
    who used the phone to contact people on the outside about this incident would get a
    disciplinary violation. He said that he would be listening to our phone calls, and that we
    needed to “stay in our lane,” because we “are not doctors.” The woman who was sick was
    eventually taken to the hospital on April 25.

17. On April 25, many of the women who had been in contact with the woman who was
    taken to the hospital were tested for COVID-19. At least ten of them have tested positive,

                                             2
     Case 3:20-cv-00569-MPS Document 1-5 Filed 04/27/20 Page 4 of 4



   and all of them have been quarantined. That night, the women who were being placed in
   quarantine were allowed to come into the dormitory to get their personal belongings and
   take showers.

18. As of April 26, 2020, I still have a cough and a headache. I am terrified for my health and
    safety.

19. I declare under the penalty of perjury that the contents of this declaration are true and
    correct to the best of my knowledge. I will sign a hard copy of this declaration at my
    earliest opportunity.

                                           /s/ Christina Korbe

                                           April 26, 2020




                                              3
